PER CURIAM.
Appellant, Eric Amador, a minor, appeals a final summary judgment in favor of ap-pellees, Mario Valdez and Reina Valdez, on appellant’s action for negligence. We affirm.
Appellant sought to recover damages for a personal injury allegedly sustained when he fell on his grandparent’s lawn. Most certainly the child fell and sustained an injury. However, the fact that he fell, without more, is insufficient to sustain an action for negligence. We find no material issues of fact, and therefore find that summary judgment was proper. See Moore v. Morris, 475 So.2d 666 (Fla.1985).
Appellant’s other issue concerning the trial court’s setting aside the default is without merit. Here, the trial court was well inside the parameters of judicial discretion. See Cabral v. Diversified Services, Inc., 560 So.2d 246 (Fla. 3d DCA 1990).
Affirmed.